Title: To James Madison from James Monroe, 3 March 1804
From: Monroe, James
To: Madison, James



private
Dear Sir
London March 3. 1804.
I wrote you on the 26th. ulto a private letter which was sent with my publick one of the day before by Liverpool, respecting some objections wh. had been made to me by some friends to the arrangment abt. our citizens creditors of France in the late treaties with that power. I promised you in that letter one to some friends, open to be delivered or withheld as you thought fit, explanatory of the points to which those objections applied, which is accordingly here enclosed. It is addressed to W. Nicholas alone, as if delivered it will answer all the purposes to be desird by such a communication. The objections did not come from him, which however is not material. I could not but disapprove of Mr. L.s conduct in communicating with Mr. Marbois on a subject committed to us jointly, after I arrived at Paris, especially as Mr. Marbois’s agency was then only in contemplation, referr’d to or rather grew out of a decision taken after my arrival at Havre was known, to cede the territory, which decision was actually produc’d by my arrival; and the more so as I was at his house when Mr. Marbois called on him, when if an interview: at that time was at all proper, under the then circumstances, it wod. have been as easy to have arranged a joint as a seperate one. To Mr. Marbois it was equally agreeable as was evident by his entering into conversation with me with the same freedom immediately afterwards at Mr. Talleyrands, as you were informed in my official letter of that period. Still I had no reason to think, but was on the contrary strongly impressd with the opposit opinion, that any application that we cod. have made of the two millions of dolrs. wod. have lessend the total amount. In my correspondence with him respecting the guaranty, I told him that, had I been the sole agent, I shod. most certainly have provided for an advance of that sum to France for the reasons stated in one of my letters: and I find intimated that he was not so anxious for that advance as myself, which was true: but yet it was not my intention to imply that such advance wod. have diminished the sum. I presume his desire was to apply it to the creditors, indeed I am convinc’d of it; from a fear that if the advance was made to France, the payment of their claims must have been postponed. The affair ended as I shod. probably have plac’d it had I been sole agent, by securing by guaranty, the advance of that amt. by the bankers, on the credit of the stock sold them. A principal motive for the private interview above referr’d to, I always supposed was a desire to give to the transaction the fallacious appearance which was afterwards attempted in the UStates & elsewhere. So much I have thought proper to state on this subject; in questions of character the most liberal constructions shod. be given to the acts of those in the service of the government. If the enclosed letter is delivered be so good as instruct Mr. Nicholas to shew it to his colleague, to Mr. Breckenridge & Brown if with the latter he is on a good footing & no other objection occurs, to Mr. Macon, Nicholson, John Randolph & Mr. Dawson; he will mention that it is shewn at my request with that kind of confidence wh. is proper. He will also show it to Major Butler & Col: Taylor when he sees him; and to the Senators of Maryland Georgia & whom you & he think proper, observing again that the whole is under your controul.

On the subject of Etiquette I will add something. The opposition of Mr. M. to what is understood to have been the arrangment of the President, was severely censured & ridiculed by Cobbet, the other papers inserted paraghs. from the federal prints in the UStates without a comment. In conversation with indifferent people it was invariably admitted, that if a question was made, the govt. & heads of departments were always superior at home. Those in place here never spoke to me on the subject & wod. I have no doubt have acquiescd in any general arrangmt. that might have been made on it: tho’ disappointed as they were at our adjustment with France &c, I am inclined to think it was a circumstance wh. vexed them. The accomodation wh. is now reported has excited more surprise, as it was not expected; but I do not know that it will lessen us any where. It is a proof of moderation and respect for other powers, wh. they are not disposed to shew. There is a ground on wh. it may be plac’d that the govt., being at home shews attention like every well bred host to strangers. On my own part I have no reason to be satisfied, with the station we appear to have held & now hold here in that respect, that is in case a question is to [be] made of the kind. We have no fixed place, and precedence seems to be given to the most subaltern powers, even Portugal, to Naples, Sardinia, &ca, powers wh. have not one hundredth part the political weight in the affairs of the world that we enjoy, even at this court. The ministers here expect visits from but never return them to foreign ministers as I am told, at least only one of them has to me, Mr. Yorke. Neither Ld. nor Lady Hawkesbury have returned Mrs. M. or my own visits. We accepted their invitation to dinner, and repeated the visit to Lady H. lest the first shod. have been misunderstood, but without effect. Since that we have been again invited to dinner but declined accepting it. Mrs. M. has been very sick lately, but is now better. We intend as soon as she recovers to invite them to a dinner, & if they come endeavor through some suitable channel to obtain an expln. My object has been to excite no discussion or question on such a subject if to be avoided without real degradation. I know that we shall pass by them soon, and it is little worth our while to discuss such light topicks, especially to give them importance at the present time. Sometimes remarks are made respecting our country, and in one or two instances in my hearing wh. were very disgusting to me. The Queen, at the time the Etiquette story was in circulation, I thought passed me in the crowd intentionally. It might not be so, as her drawing room is without order, a confused multitude, & those are sooner dispatchd who have most strength of body & nerves, and as she is old and might see or se[e]ing not know me. In all cases of the kind I have commanded myself, being resolved, to make them subordinate to great objects, or if ever notic’d to do it on a suitable occasion. In profession the King, the old Lady & the ministers have not been wanting, so that if any thing of the opposit kind has been intended I know, it was the impulse of antient feelings excited at present by light causes, in wh. I had no part; for I was never so exact in attention to these things or careful in the whole of my conduct, as I have been here; and not the part of a system.
Relative to presentments at court I cod. wish to have some instruction: perhaps a general instruction might be proper. It appears to me it ought to be confined to those who have held or actually hold certain offices under our government. I found on my arrival here that there was no rule, & that the practice was to present every one, of good appearance & decent society who wod. incur the heavy expence of a court suit. Hence I have been troubled on that subject. I expect to commit this to Mr. Gore who sails in a day or two for Boston the comn. having concluded its business. If he stays longer I will write you again especially if any thing material occurs. I am sincerely yr. friend & servt
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers); FC (DLC: Monroe Papers). RC docketed by JM. FC is a letterpress copy.



   
   Enclosure not found, but it was probably Monroe to Wilson Cary Nicholas, 22 Jan. 1804 (printed in Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe … (7 vols.; New York and London, 1898–1903)., 4:135–40), explaining the financial arrangements that he and Livingston had agreed to in the claims convention connected with the Louisiana Purchase.



   
   For Livingston’s description of his meeting with Barbé-Marbois, see Livingston to JM, 13 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:511–15).



   
   Monroe to JM, 19 Apr. 1803 (ibid., 4:538–39).



   
   For Monroe’s correspondence with Livingston regarding his willingness and Livingston’s reluctance to advance the $2 million, see Monroe to JM, 31 Aug. and 22 Oct. 1803 (ibid., 5:363–66, 367 nn. 3–4, 562–64, 565 n. 3), 9 Jan. 1804, and n. 3, and 12 Jan. 1804, and n. 1. For Livingston’s description of the disagreement, see Livingston to JM, 17 Sept. 1803 (ibid., 5:430–32 and n. 2, 433 nn. 6, 8–11).



   
   Monroe probably referred to the 18 Feb. 1804 issue of Cobbett’s Political Register, in which Cobbett attributed the beginning of the etiquette dispute to Elizabeth Merry’s desire to take precedence over the wives of cabinet ministers and stated that he had always considered Merry “an improper person for such a mission” (Cobbett’s Political Register 5 [1804]: 239, 250–51).


